Case: 14-50082      Document: 00512939047         Page: 1    Date Filed: 02/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 14-50082                                FILED
                                  Summary Calendar                       February 18, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DARAYVON JERIAFAYETTE SANDERS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:13-CR-141


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Darayvon Jeriafayette Sanders pleaded guilty to a single count of
conspiracy to possess with intent to distribute 280 grams or more of cocaine
base and five kilograms or more of cocaine. The Government also submitted a
notice of sentencing enhancement, which alleged that Sanders was subject to
a mandatory sentence of life based on his two prior felony drug convictions.
However, as part of a plea agreement, the Government agreed to remove one


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50082    Document: 00512939047     Page: 2   Date Filed: 02/18/2015


                                 No. 14-50082

of these prior convictions from the enhancement, thus subjecting Sanders to a
reduced mandatory minimum sentence of 20 years of imprisonment.
Ultimately, Sanders was sentenced to 20 years of imprisonment.
      On appeal, Sanders argues that he did not enter a knowing plea because
he had been misinformed that, if he was convicted at trial, he would be subject
to a mandatory sentence of life. However, his argument is premised on a
misunderstanding of the record.      Sanders asserts that the district court
informed him at sentencing that, after conducting additional research, it had
determined that he had not been subject to a mandatory life sentence. In fact,
the district court stated at sentencing that it had determined that Sanders did
not qualify as a career offender under the Sentencing Guidelines and it reduced
the applicable guidelines sentencing range. This determination had no effect
on the applicable statutory minimum sentence, either before or after the plea
agreement. Because Sanders was advised of the correct statutory minimum
and maximum sentences, both before and after his plea agreement, he was
fully aware of the consequences of his plea. See United States v. Jones, 905
F.2d 867, 868 (5th Cir. 1990). Therefore, he has not shown error, plain or
otherwise. See Puckett v. United States, 556 U.S. 129, 135 (2009); United States
v. Dominguez Benitez, 542 U.S. 74, 83 (2004).
      Sanders also argues that his counsel provided ineffective assistance by
failing to realize that he was not subject to a mandatory life sentence and by
failing to raise this misunderstanding during the plea negotiations, at
rearraignment, or at sentencing. Generally, we will not evaluate an ineffective
assistance claim for the first time on direct appeal because it usually requires
consideration of issues not presented by the record. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014). However, given
that this claim of ineffectiveness rests on the same incorrect premise as the
rest of appeal, is facially meritless, and requires no development of the record,

                                       2
    Case: 14-50082    Document: 00512939047     Page: 3   Date Filed: 02/18/2015


                                 No. 14-50082

we conclude that this is one of those “rare cases” where the exception to the
rule applies. United States v. Delagarza-Villarreal, 141 F.3d 133, 141 (5th Cir.
1998). Accordingly, we deny Sanders’s claim of ineffective assistance of counsel
described above.
      AFFIRMED.




                                       3